ORDER
The Disciplinary Review Board on July 16, 1997, having filed with the Court its decision concluding that JAMES EASTMOND of EAST ORANGE, who was admitted to the bar of this State in 1973, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that JAMES EASTMOND is hereby reprimanded; and it is further
ORDERED that the entire record of this matter .be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.